Citation Nr: 1539310	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular condition, to include as a result of herbicide exposure or as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and PTSD, is on appeal from a February 2011 rating decision and was previously remanded by the Board in February 2015.  The issue of entitlement to service connection for a cardiovascular condition, to include as a result of herbicide exposure or as secondary to service-connected diabetes mellitus type II, is on appeal from a July 2014 rating decision.  In an April 2015 Veteran statement (dated by the Veteran March 3, 2015) the Veteran stated that "I want to expand this claim to include: any cardiovascular complications due to service-connected type II diabetes."  Based on this statement, the issue has been characterized as noted on the title page.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in a March 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Acquired Psychiatric Disorder

In February 2015, the Board remanded the Veteran's claim for further development, which included a request for a VA opinion that addressed "the etiology of the Veteran's current acquired psychiatric disorders, including major depressive disorder and anxiety disorder."  The remand directives included a paragraph that stated:

Specifically, the examiner is asked to discuss: (1) the lack of psychiatric treatment or complaints in service, (2) June 1999 report of Dr. K.S., (3) the Veteran's lay reports of continuing psychiatric symptoms following service, and (4) the Veteran's brother's October 2010 letter asserting that the Veteran reported exposure to stressful combat situations in Vietnam and was greatly changed when he returned home from service.

A VA opinion and addendum opinion were obtained in May 2015.  Upon review, the Board finds that the opinions provided did not comply with the February 2015 Board remand directives and as such, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The provided May 2015 VA opinion contained a negative opinion as to direct service connection.  The rationale provided stated that "[a]fter reviewing the medical evidence, it appears the [V]eteran did not evidence or receive treatment during mil[it]ary service," which was discussion of item number one as requested in the February 2015 Board remand.  Items two, three and four, as identified in the February 2015 Board remand, however, were not discussed as requested.  In May 2015, the AOJ requested an addendum opinion from the provider; based on the May 2015 request, the AOJ appeared to acknowledge that the examiner did not discuss items two, three or four as identified in the February 2015 Board remand.  An addendum opinion was provided in May 2015, which stated that the Veteran's entire claims file was reviewed, which included items two and four as identified in the February 2015 Board remand.  No discussion, however, was again contained with respect to items two, three or four as identified in the February 2015 Board remand.  As such, remand is required for a new VA examination conducted by a psychiatrist or psychologist that has not previously examined the Veteran or provided an opinion regarding his claim and the completion of the development requested by the February 2015 Board remand (i.e. a VA opinion that discusses the items specifically requested).

In addition, an April 2015 Veteran statement (dated by the Veteran March 23, 2015) stated that "I believe this claim should be expanded to include review of the effects of military sexual trauma as causally related to the development of the acquired psychiatric conditions."  The Veteran has referenced and described the reported military sexual trauma (MST) in multiple documents contained in the claims file, to include a November 1, 1999 statement.  In an August 2011 statement, the Veteran described the reported MST as "[b]eing forced to associate with sexually deviant and abusive soldiers" and "[m]y harassment for not being willing to accept such association or behavior."  Initially, regulations provide that "VA will not deny a [PTSD] claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."  38 C.F.R. § 3.304(f)(5) (2015).  The Veteran was not provided with such notice and on remand, such must be provided.  Further, the examiner on remand will be asked to discuss, in addition to the items identified in the February 2015 Board remand, the Veteran's contention that his current acquired psychiatric disorders are the result of reported in-service MST.    

Also, while on remand, additional relevant records may be outstanding.  First, the Veteran's complete service personnel file is not of record; these records may be relevant and as such must be obtained on remand.  Second, there are references to vocational rehabilitation in the Veteran's claims file, to include October 2001 VA treatment notes labeled "MH Vocational Rehabilitation Note."  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  On remand, the Veteran's vocational rehabilitation file must be obtained, if available.  Third, there are potentially outstanding relevant VA treatment records.  Of record are VA treatment records, in electronic format, from the Salt Lake City VA Medical Center (VAMC) that date from April 2015 to September 1997, which appear to be complete.  Initially, any outstanding VA treatment records dated from April 2015 must be obtained.  Also of record are VA treatment records, in written format, that are presumably also from the Salt Lake City VAMC that are dated in 1998 and 1999; it is unclear if such written records are complete.  On an October 2010 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran listed the Salt Lake City VAMC and outpatient mental health, as well as noting treatment "in the mid to late 1990's" and "psychological testing in the mid 1970's to mid 1980's."  As noted, VA treatment records of record date to 1998, but not earlier.  As such, while on remand, all outstanding VA treatment records available in written or paper format from the Salt Lake City VAMC from 1999 and earlier must be obtained.       

Cardiovascular Condition

With respect to this issue, the Veteran has outstanding requests for both a Decision Review Officer (DRO) and Board hearing.  See March 2015 Veteran's Representative Statement (requesting "a personal/audio hearing with the Decision Review Officer"), April 2015 VA Form 9 (requesting a Board video-conference hearing).  The requested DRO and Board hearings have not been held.  As such, this claim must be remanded to schedule the Veteran for a DRO hearing and a Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to service connection for a cardiovascular condition, to include as a result of herbicide exposure or as secondary to service-connected diabetes mellitus type II, schedule the Veteran for a DRO hearing and a video-conference hearing.  See March 2015 Veteran's Representative Statement (requesting "a personal/audio hearing with the Decision Review Officer"), April 2015 VA Form 9 (requesting a Board video-conference hearing).

2.  With respect to the Veteran's reported military sexual trauma, provide the Veteran with proper notice pursuant to 38 C.F.R. § 3.304(f)(5) (2015).  The Veteran must then be given an opportunity to respond.

3.  Obtain the Veteran's complete service personnel file.

4.  Obtain the Veteran's vocational rehabilitation file, if available.

5.  Obtain all outstanding VA treatment records.  This includes records dating from April 2015.  Further, this also includes all outstanding VA treatment records available in written or paper format from the Salt Lake City VAMC from 1999 and earlier.  See October 2010 VA Form 21-4142 (with the Veteran listing the Salt Lake City VAMC and outpatient mental health, as well as noting treatment "in the mid to late 1990's" and "psychological testing in the mid 1970's to mid 1980's").

6.  After completion of steps two, three, four and five above, afford the Veteran an appropriate VA examination the purpose of providing a new opinion as to the etiology of the Veteran's current acquired psychiatric disorders, including major depressive disorder and anxiety disorder.  Such examination must be conducted by a psychiatrist or psychologist that has not previously examined the Veteran or provided an opinion regarding his claim.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.
The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current psychiatric disorders, including major depressive disorder and anxiety disorder, had their onset in, or as a result of, service.

Specifically, the examiner is asked to discuss: (1) the lack of psychiatric treatment or complaints in service, (2) June 1999 report of Dr. K.S., (3) the Veteran's lay reports of continuing psychiatric symptoms following service, and (4) the Veteran's brother's October 2010 letter asserting that the Veteran reported exposure to stressful combat situations in Vietnam and was greatly changed when he returned home from service.

The examiner is also asked to additionally discuss: (5) the Veteran's contention that his current acquired psychiatric disorders are the result of reported in-service military sexual trauma (MST).  See April 2015 Veteran statement (dated by the Veteran March 23, 2015) (specifically raising this contention).  The Veteran has referenced and described the reported MST in multiple documents contained in the claims file, to include a November 1, 1999 statement.  In an August 2011 statement, the Veteran described the reported MST as "[b]eing forced to associate with sexually deviant and abusive soldiers" and "[m]y harassment for not being willing to accept such association or behavior."

If the examiner cannot provide the requested opinions without resort to speculation, the examiner should give a complete rationale for such conclusion.  The examiner's rationale should include what information is needed in order to give an opinion and/or whether they do not have the medical knowledge required to address the questions asked.

7.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

